In an action (1) to declare that a certain amendment to the Building Zone Ordinance of the Town of Hemp-stead, insofar as it changed the zoning of the subject property from resident B to business district in order to permit the construction of a funeral home thereon, is unconstitutional and (2) to enjoin the enforcement of the provisions of that amendment, defendants appeal from a judgment of the Supreme Court, Nassau County, entered December 1, 1976, which, after a nonjury trial, is in favor of the plaintiffs, for the relief demanded in the complaint. Judgment reversed, on the law and the facts, without costs or disbursements, the amendment in question is declared to be constitutional, and the complaint is otherwise dismissed. In our opinion the record does not support the trial court’s finding that the resolution in question is unconstitutional in that it constitutes spot zoning in violation of the "comprehensive plan”. Martuscello, J. P., Latham, Margett and O’Connor, JJ., concur.